DETAILED ACTION
The instant application having Application No. 17/128,466 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,234 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding U.S. patent are directed to a method for compiling input data with the aim of decreasing a computation time of the input data.
Instant Application 17/128,466
Patent No. US 10,970,234 B2
Claim 1
A method comprising: compiling input data comprising a plurality of pulse sequences and a hardware parameter obtained from a computing device, wherein the compiling is configured to decrease a computation time of the input data; 

providing the input data to the computing device such that the computing device is enabled to run a computation of the input data; 
converting the pulse sequences into memory-aligned arrays; 


and calculating optimized output data using an adaptive step size computation, the adaptive step computation being configured to decrease the computation time needed to compute the output data.
Claim 1
A method comprising: compiling input data comprising a plurality of pulse sequences, hardware parameters obtained from a computing device, and a mathematical model with time-dependent control parameters to decrease a computation time of the input data; 

providing the input data to the computing device to allow the computing device to run a computation of the input data; 

converting the pulse sequences into memory-aligned arrays to decrease the computation time of the input data; 

and calculating optimized output data using an adaptive step size computation to decrease the computation time needed to compute the output data. 
Claim 2
further comprising: computing a minimum step size allowed in the adaptive step size computation.
Claim 2
further comprising: computing a minimum step size allowed in the adaptive step size computation.
Claim 3
further comprising: computing the minimum step size to be a fraction of a smallest pulse sequence among of the plurality of pulse sequences.
Claim 3
further comprising: computing the minimum step size to be a fraction of a smallest pulse sequence among of the plurality of pulse sequences. 
Claim 4
further comprising: providing time intervals at which to pause the computation of the input data to determine one or more external conditions affecting the computation of the input data.
Claim 4
further comprising: providing time intervals at which to pause the computation of the input data to determine one or more external conditions affecting the computation of the input data. 
Claim 5

Claim 5

Claim 6
further comprising: writing a program of routines that determines changes applied to the input channels of the computing device at one or more time intervals.
Claim 6
further comprising: writing a program of routines that determines changes applied to input channels of the computing device at one or more time intervals. 
Claim 7
further comprising: querying the computing device to determine which of the plurality of pulse sequences can be inputted into the computing device.
Claim 7
further comprising: querying the computing device to determine which of the plurality of pulse sequences can be inputted into the computing device.
Claim 8
further comprising: receiving the one or more the pulse sequences from the computing device in response to querying the computing device to determine which of the pulse sequences can be inputted into the computing device.
Claim 8
further comprising: receiving the one or more the pulse sequences from the computing device in response to querying the computing device to determine which of the pulse sequences can be inputted into the computing device.
Claim 9

Claim 9

Claim 10
further comprising: selecting additional pulse sequences in response to receiving the hardware parameter from the computing device.
Claim 10
further comprising: selecting additional pulse sequences in response to receiving the hardware parameters from the computing device.
Claim 11
further comprising: selecting the additional pulse sequences to be compatible with the hardware parameter of the computing device.
Claim 11
further comprising: selecting the additional pulse sequences to be compatible with the hardware parameters of the computing device.
Claim 12
further comprising: pausing the computation to compute one or more expectation values for the input data.
Claim 12
further comprising: pausing the computation to compute one or more expectation values for the input data.
Claim 13
further comprising: calculating a minimum step size to be a width of a smallest pulse sequence among the plurality of pulse sequences.
Claim 13
further comprising: calculating a minimum step size to be a width of a smallest pulse sequence among the plurality of pulse sequences.
Claim 14

Claim 14

Claim 15
further comprising: calculating a position of the input data at a specific time interval during the computation of the input data.
Claim 15
further comprising: calculating a position of the input data at a specific time interval during the computation of the input data.
Claim 16
further comprising: calculating numerical values for one or more variables in a mathematical model, the mathematical model being a part of the input data.
Claim 16
further comprising: calculating numerical values for one or more variables in the mathematical model.
Claim 17
A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the storage program instructions comprising: program instructions to compile input data comprising a plurality of pulse sequences and a hardware parameter obtained from 

program instructions to provide the input data to the computing device such that the computing device is enabled to run a computation of the input data; 

program instructions to convert the pulse sequences into memory-aligned arrays; 



and program instructions to calculate optimized output data using an adaptive step size computation, the adaptive step computation being configured to decrease the computation time needed to compute the output data.
Claim 17
A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to compile input data comprising a plurality of pulse sequences, hardware parameters obtained from a 

program instructions to provide the input data to the computing device to allow the computing device to run a computation of the input data; 

program instructions to convert the pulse sequences into memory aligned arrays to decrease the computation time of the input data; 

and program instructions to calculate optimized output data using an adaptive step size computation to decrease the computation time needed to compute the output data.
Claim 18
wherein the computer usable code is stored in a computer readable storage 
Claim 18
wherein computer usable code is stored in a computer readable storage device in 
Claim 19
wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with remote data processing system.
Claim 19
wherein computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with remote data processing system.
Claim 20
A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the computer- readable storage device for execution by the processor via the memory, the storage program instructions comprising: program instructions to 




program instructions to provide the input data to the computing device such that the computing device is enabled to run a computation of the input data; 

program instructions to convert the pulse sequences into memory-aligned arrays; 



and program instructions to calculate optimized output data using an adaptive step size computation, the adaptive step 
Claim 20
A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the 

program instructions to provide the input data to the computing device to allow the computing device to run a computation of the input data; 

program instructions to convert the pulse sequences into memory aligned arrays to decrease the computation time of the input data; 

and program instructions to calculate optimized output data using an adaptive step size computation to decrease the 


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated December 21, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach pulse sequence processing.
U.S. PATENT NUMBERS:2006/0113994 A1
2015/0324705 A1
2018/0218279 A1
2019/0179730 A1
10,469,087 B1

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        September 30, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181